DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims in Consideration
Claims 16-20 are new.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
The applicant argues that since Bouaziz discloses two touch screens in stead of one touch screen.  This is an exception to the art of in car head-ends that usually have only one touch screen.  The examiner is interpreting this as matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes].  Since these two touchscreens can do the job of one, they are functionally similar.  Further, it is common knowledge that a display screen can squeeze more elements on it based on rendering more elements rather than less.
The applicant then argues that a single touchscreen must have a plurality of screen areas.  However, Bouaziz FIG. 2 clearly shows both screen area 10, AND control element 30, on the same screen, thus rendering the applicant’s argument moot.
Then, the applicant argues that there are two states: one that does display, and one that does not display, a selection area.  However, as illustrated (in figures 2 and 3), the selection area of C is displayed in display 10 in FIG. 2 but not in FIG. 3.  Likewise, in FIG. 2 control element 30 is not displaying selections, but in FIG. 3, control element is displaying X, Y, C, and Z.  Thus, Bouaziz can be relied upon to teach this limitation.  Further, based on FIG. 2, which clearly shows both screen area 10 and control element 30, on the same screen, we see that selection areas may display or not display selectable elements.

Response to Amendment
The previous 112b rejections to claims 5 and 6, have been removed in view of the applicant's amendments.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 13, and 16-20, are rejected under 35 U.S.C. 102a1 as being anticipated by Bouaziz et al. (US 20200125242 A1, filed: 8/3/2016).
Claim 1. (Currently Amended):  Bouaziz teaches a screen operating unit for a motor vehicle, comprising a touch screen having:
a plurality of screen areas including at least a first screen area and a second screen area (a motor vehicle has at least two touch-sensitive screen units [Bouaziz, 0005]), the first screen area (first screen unit [Bouaziz, 0005]) to operate a functional unit of the motor vehicle and/or to depict graphical contents associated with the functional unit (first graphical element [Bouaziz, 0005]);
the second screen area (second screen unit [Bouaziz, 0005]) to operate a further functional unit of the motor vehicle and/or to depict graphical contents associated with the further functional unit (the operator control apparatus moreover has a control device for depicting a first graphical element on the first screen unit and a second graphical element on the second screen unit. In this case, depicting a graphical element means that the control device provides appropriate graphical data that are then displayed or output by the respective screen unit. The two graphical elements may each be an icon or a control surface or a menu entry for triggering an appliance function [Bouaziz, 0005]);
a selection area which is optionally displayable such that there is a state in which the selection area is not displayed on the screen operating unit and a state in which the selection area is displayed ([Bouaziz, FIGS. 2-3]; Examiner's Note: as illustrated, the selection area of C is displayed in display 10 in FIG. 2 but not in FIG. 3.  Likewise, in FIG. 2 control element 30 is not displaying selections, but in FIG. 3, control element is displaying X, Y, C, and Z) on the screen operating unit and in which a plurality of icons are reproduced which are assigned to functional units of the motor vehicle (the at least one vehicle appliance may be an infotainment system and/or an air-conditioning device of the motor vehicle, for example. The operator control apparatus is designed so as, when a first graphical element is touched, to activate a predetermined appliance function, assigned to the first graphical element, in the at least one vehicle appliance [Bouaziz, 0016]; [Bouaziz, FIGS. 1-3]),
wherein the screen operating unit is configured to make a desired functional unit assigned to one of the plurality of icons in the selection area operable via the first screen area or the second screen area and/or to depict graphical contents of the desired functional unit in the first screen area or in the second screen area by moving the one of the plurality of icons to the first screen area or the second screen area via at least one operating gesture of a plurality of operating gestures (the first graphical element is thus an icon or a button or a menu entry in order to select or trigger or activate an assigned appliance function. In the case of the motor vehicle, the user can transfer or change this first graphical element from the first screen unit to the second screen unit, so that he has the first graphical element available on the second screen unit [Bouaziz, 0016].  In order to transfer the first graphical element from the first screen unit to the second screen unit in the manner described, the control device uses the first and/or the second screen unit to receive a predetermined change command and thereafter a predetermined drag command from a user. The change command is taken as a basis for depicting the first graphical element on the second screen unit, and the drag command is taken as a basis for adjusting a relative orientation of the first graphical element and the second graphical element in relation to one another for the depiction on the second screen unit [Bouaziz, 0017]).
 
Claim 2:  Bouaziz teaches the screen operating unit according to claim 1.  Bouaziz further teaches wherein at least two of the plurality of screen areas have different shapes ([Bouaziz, FIG. 1].  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: as illustrated both displays have different shapes).
 
Claim 3:  Bouaziz teaches the screen operating unit according to claim 2.  Bouaziz further teaches wherein all screen areas of the plurality of screen areas have different shapes (Bouaziz, FIG. 1].  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: as illustrated both displays have different shapes).
 
Claim 4:  Bouaziz teaches the screen operating unit according to claim 1.  Bouaziz further teaches wherein the selection area is optionally displayed upon detection of the at least one or another operating gesture of the plurality of operating gestures, and wherein the selection area is a bar that extends across one or more screen areas of the plurality of screen areas, in which the plurality of icons are depicted or which is formed by the plurality of icons (one development provides for the control device to be set up to identify a drag-and-drop movement as the drag command. This results in the advantage that the user defines the dragging of the first graphical element in relation to the second graphical element on a one-to-one basis by moving his hand [Bouaziz, 0015].  The graphical element 21 may be a container element, for example, that can act for the purpose of collected and spatially ordered depiction of multiple control elements such as the graphical elements 19, 20. The graphical element 21 is therefore what is known as a shortcut bar or an abbreviation bar or a corresponding shortcut menu, for example [Bouaziz, 0027]).
 
Claim 5. (Currently Amended):  Bouaziz teaches the screen operating unit according to claim 1.  Bouaziz further teaches wherein at least one of the plurality of screen areas have a shape different from a rectangle ([Bouaziz, FIG. 1].  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: as illustrated both displays have different shapes).
 
Claim 6. (Currently Amended):  Bouaziz teaches the screen operating unit according to claim 5.  Bouaziz further teaches wherein all screen areas of the plurality of have a shape different from a rectangle (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]).
 
Claim 7. (Currently Amended):  Bouaziz teaches a method of activating an operability of a functional unit of a plurality of functional units of a motor vehicle and/or of activating a depiction of graphical contents associated with the functional unit (the operator control apparatus is coupled to at least one vehicle appliance [Bouaziz, 0016].  Respective graphical elements 19, 20, 21, 22 of the GUI are shown. By way of example, it may be assumed that the graphical elements 19, 20 on the screen unit 10 are control elements for triggering an appliance function 16 [Bouaziz, 0027]), the operability of the functional unit being possible when one of a plurality of screen areas of a screen operating unit of the motor vehicle is occupied for the functional unit and the depiction of the graphical contents of the functional unit is effected by the one of the plurality of screen areas (the operator control apparatus moreover has a control device for depicting a first graphical element on the first screen unit and a second graphical element on the second screen unit. In this case, depicting a graphical element means that the control device provides appropriate graphical data that are then displayed or output by the respective screen unit. The two graphical elements may each be an icon or a control surface or a menu entry for triggering an appliance function [Bouaziz, 0005]), the method comprising the steps of:
(a) invoking a selection area that was not previously visible and in which a plurality of icons are displayed ([Bouaziz, FIGS. 2-3]; Examiner's Note: as illustrated, the selection area of C is displayed in display 10 in FIG. 2 but not in FIG. 3.  Likewise, in FIG. 2 control element 30 is not displaying selections, but in FIG. 3, control element is displaying X, Y, C, and Z), which are associated with the plurality of functional units of the motor vehicle, so that the selection area is displayed on the screen operating unit , and (b) moving one of the plurality of icons to a desired one of the plurality of screen areas via at least one operating gesture of a plurality of operating gestures (the first graphical element is thus an icon or a button or a menu entry in order to select or trigger or activate an assigned appliance function. In the case of the motor vehicle, the user can transfer or change this first graphical element from the first screen unit to the second screen unit, so that he has the first graphical element available on the second screen unit [Bouaziz, 0016].  In order to transfer the first graphical element from the first screen unit to the second screen unit in the manner described, the control device uses the first and/or the second screen unit to receive a predetermined change command and thereafter a predetermined drag command from a user. The change command is taken as a basis for depicting the first graphical element on the second screen unit, and the drag command is taken as a basis for adjusting a relative orientation of the first graphical element and the second graphical element in relation to one another for the depiction on the second screen unit [Bouaziz, 0017]).
 
Claim 8:  Bouaziz teaches the method according to claim 7.  Bouaziz further teaches wherein the selection area is invoked by the at least one or another operating gesture of the plurality of operating gestures (the first graphical element is thus an icon or a button or a menu entry in order to select or trigger or activate an assigned appliance function. In the case of the motor vehicle, the user can transfer or change this first graphical element from the first screen unit to the second screen unit, so that he has the first graphical element available on the second screen unit [Bouaziz, 0016]).
 
Claim 9:  Bouaziz teaches the method according to claim 8.  Bouaziz further teaches wherein a symbol assigned to the selection area is actuated by the at least one or another operating gesture of the plurality of operating gestures (the first graphical element is thus an icon or a button or a menu entry in order to select or trigger or activate an assigned appliance function. In the case of the motor vehicle, the user can transfer or change this first graphical element from the first screen unit to the second screen unit, so that he has the first graphical element available on the second screen unit [Bouaziz, 0016]).

Claim 13:  Bouaziz teaches the method according to claim 7.  Bouaziz further teaches wherein the plurality of icons that are displayed in the selection area, and which are each assigned to a respective functional unit of the plurality of functions units, are configured in that, in a displayed state of the selection area, an arbitrary point of a screen area of the plurality of screen areas, by which a functional unit of the plurality of functional units is currently operable or in which graphical contents of the functional unit are currently depicted, is moved to the selection area via the at least one or another operating gesture of the plurality of operating gestures (the first graphical element is thus an icon or a button or a menu entry in order to select or trigger or activate an assigned appliance function. In the case of the motor vehicle, the user can transfer or change this first graphical element from the first screen unit to the second screen unit, so that he has the first graphical element available on the second screen unit [Bouaziz, 0016].  The graphical element 21 may be a container element, for example, that can act for the purpose of collected and spatially ordered depiction of multiple control elements such as the graphical elements 19, 20. The graphical element 21 is therefore what is known as a shortcut bar or an abbreviation bar or a corresponding shortcut menu, for example [Bouaziz, 0027]).

Claim 15:  Bouaziz teaches the method according to claim 7.  Bouaziz further teaches wherein the screen operating unit for the motor vehicle is used for conducting the method, comprising a touch screen having a first screen area of the plurality of screen areas to operate the functional unit of the motor vehicle and/or to depict graphical contents associated with the functional unit, a second screen area of the plurality of screen areas to operate a further functional unit of the motor vehicle and/or to depict graphical contents associated with the further functional unit, the selection area which is optionally displayable on the screen operating unit and in which the plurality of icons are reproduced which are assigned to the plurality of functional units of the motor vehicle, wherein the screen operating unit is configured to make a desired functional unit assigned to one of the plurality of icons operable via the first screen area or the second screen area and/or to depict graphical contents of the desired functional unit in the first screen area or in the second screen area by moving the one of the plurality of icons to the first screen area or the second screen area via an operating gesture (the first graphical element is thus an icon or a button or a menu entry in order to select or trigger or activate an assigned appliance function. In the case of the motor vehicle, the user can transfer or change this first graphical element from the first screen unit to the second screen unit, so that he has the first graphical element available on the second screen unit [Bouaziz, 0016].  In order to transfer the first graphical element from the first screen unit to the second screen unit in the manner described, the control device uses the first and/or the second screen unit to receive a predetermined change command and thereafter a predetermined drag command from a user. The change command is taken as a basis for depicting the first graphical element on the second screen unit, and the drag command is taken as a basis for adjusting a relative orientation of the first graphical element and the second graphical element in relation to one another for the depiction on the second screen unit [Bouaziz, 0017]).

Claim 16. (New):  Bouaziz teaches the method according to claim 7, wherein at least one screen area has a shape different from a rectangle, and wherein boundaries between neighboring screen areas do not extend in a horizontal direction and/or in a vertical direction ([Bouaziz, FIG. 1].  matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: FIG. 1-3 depict screen area 10 in the shape of a square, which is different from a rectangle).
 
Claim 17. (New):  Bouaziz teaches the method according to claim 7.  Bouaziz further teaches wherein the plurality of screen areas are displayed on a common touch screen (an operator control apparatus for a motor vehicle has at least two touch-sensitive screen units).
 
Claim 18. (New):  Bouaziz teaches the screen operating unit according to claim 1, wherein at least one screen area has a shape different from a rectangle, and wherein boundaries between neighboring screen areas do not extend in a horizontal direction and/or in a vertical direction ([Bouaziz, FIG. 1].  matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: FIG. 1-3 depict screen area 10 in the shape of a square, which is different from a rectangle).
 
Claim 19. (New):  Bouaziz teaches the screen operating unit according to claim 18.  Bouaziz further teaches wherein all screen areas have a shape different from a rectangle ([Bouaziz, FIG. 1].  matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art [MPEP 2144.04 I. Aesthetic Design Changes]; Examiner's Note: FIG. 1-3 depict screen area 10 in the shape of a square, which is different from a rectangle).
 
Claim 20. (New):  Bouaziz teaches the screen operating unit according to claim 1.  Bouaziz further teaches wherein the plurality of screen areas are displayed on a common touch screen (an operator control apparatus for a motor vehicle has at least two touch-sensitive screen units).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Bouaziz et al. (US 20200125242 A1, filed: 8/3/2016), in view of Kotter et al. (US 9878618 B2, published: 1/30/2018).
Claim 10:  Bouaziz teaches the method according to claim 7.  Bouaziz does not teach wherein the selection area is automatically hidden after the one of the plurality of icons has been moved to the desired one of the plurality of screen areas.
However, Kotter teaches wherein the selection area is automatically hidden after the one of the plurality of icons has been moved to the desired one of the plurality of screen areas (if the user then actuates the display division touch button 125, for example with his finger, in the smaller, first sub-area 122, as shown in FIG. 3d, the content of the first sub-area 122 to be played back can be completely hidden and the content of the second sub-area 124 to be played back can be displayed on the entire display area, i.e., as a full screen [Kotter, 10:53-58]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drag and drop of icons from a first touchscreen to a second touchscreen invention of Bouaziz to include the hiding and size adjustment features of Kotter.
One would have been motivated to make this modification to ensure that, after icons are moved from one screen to a second screen, those same icons are hidden from the first screen.  Such would make clear to the user that said icon has been moved, and avoid confusion of having said icon appear on both screens.  Further by allowing a size adjustment, users are able to position screen elements in a manner that assist their comprehension of onscreen presentation, and to allow users to tailor their user interface based on their preferences.

Claim 11:  Bouaziz teaches the method according to claim 7.  Bouaziz does not teach wherein a size and/or a shape of at least one screen area of the plurality of screen areas is/are adjustable by the at least one or another of the plurality of operating gestures.
However, Kotter teaches wherein a size and/or a shape of at least one screen area of the plurality of screen areas is/are adjustable by the at least one or another of the plurality of operating gestures (a ratio of the area portions of the two sub-areas 122, 124 on the display area is changed due to the moving of the boundary 121. This change can be at least temporarily constant, since the user normally changes the sizes of the sub-areas so that he is then provided with the required content elements in the sub-areas with the set area sizes and the size ratio is not intended to change again immediately [Kotter, 6:16-22]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drag and drop of icons from a first touchscreen to a second touchscreen invention of Bouaziz to include the hiding and size adjustment features of Kotter.
One would have been motivated to make this modification to ensure that, after icons are moved from one screen to a second screen, those same icons are hidden from the first screen.  Such would make clear to the user that said icon has been moved, and avoid confusion of having said icon appear on both screens.  Further by allowing a size adjustment, users are able to position screen elements in a manner that assist their comprehension of onscreen presentation, and to allow users to tailor their user interface based on their preferences.

Claim 14:  Bouaziz teaches the method according to claim 7.  Bouaziz further teaches wherein the selection area is rendered as a bar with the plurality of icons arranged side by side, which can be moved by a gesture control in a longitudinal direction of the bar in order to display icons from the plurality of icons not yet displayed on the screen operating unit (one development provides for the control device to be set up to identify a drag-and-drop movement as the drag command. This results in the advantage that the user defines the dragging of the first graphical element in relation to the second graphical element on a one-to-one basis by moving his hand [Bouaziz, 0015].  The graphical element 21 may be a container element, for example, that can act for the purpose of collected and spatially ordered depiction of multiple control elements such as the graphical elements 19, 20. The graphical element 21 is therefore what is known as a shortcut bar or an abbreviation bar or a corresponding shortcut menu, for example [Bouaziz, 0027]).  Bouaziz does not teach and to hide other icons from the plurality of icons.
However, Kotter teaches and to hide other icons from the plurality of icons (if the user then actuates the display division touch button 125, for example with his finger, in the smaller, first sub-area 122, as shown in FIG. 3d, the content of the first sub-area 122 to be played back can be completely hidden and the content of the second sub-area 124 to be played back can be displayed on the entire display area, i.e., as a full screen [Kotter, 10:53-58]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drag and drop of icons from a first touchscreen to a second touchscreen invention of Bouaziz to include the hiding and size adjustment features of Kotter.
One would have been motivated to make this modification to ensure that, after icons are moved from one screen to a second screen, those same icons are hidden from the first screen.  Such would make clear to the user that said icon has been moved, and avoid confusion of having said icon appear on both screens.  Further by allowing a size adjustment, users are able to position screen elements in a manner that assist their comprehension of onscreen presentation, and to allow users to tailor their user interface based on their preferences.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bouaziz et al. (US 20200125242 A1, filed: 8/3/2016), in view of Preston et al. (US 20100332357 A1, published: 12/30/2010).
Claim 12:  Bouaziz teaches the method according to claim 7.  Bouaziz does not teach wherein the plurality of icons that are displayed in the selection area, and which are each assigned to a respective functional unit of the plurality of functional units, are configured in that, in a displayed state of the selection area, a library in which all the plurality of functional units of the motor vehicle are represented by the plurality of icons is invoked by the at least one or another operating gesture of the plurality of operating gestures, and at least one selected icon of the plurality of icons is moved from the library to the selection area or vice versa by another operating gesture of the plurality of operating gestures.
However, Preston teaches wherein the plurality of icons that are displayed in the selection area, and which are each assigned to a respective functional unit of the plurality of functional units, are configured in that, in a displayed state of the selection area, a library in which all the plurality of functional units of the motor vehicle are represented by the plurality of icons is invoked by the at least one or another operating gesture of the plurality of operating gestures, and at least one selected icon of the plurality of icons is moved from the library to the selection area or vice versa by another operating gesture of the plurality of operating gestures (the memory 128 stores copies of the navigation application 110, audio application 112, ABS application 114 and display application 116. The memory 128 can also store data associated with the different applications [Preston, 0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drag and drop of icons from a first touchscreen to a second touchscreen invention of Bouaziz to include the library, database, or storage of application function feature of Preston.
One would have been motivated to make this modification to map various gestures to application functions.  Without including some sort of storage or library, commands and functions would not be mapped to said gestures, and user input would suffer for the lack of commands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145